56 F.3d 77NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Derrick DAVIS, Plaintiff-Appellant,v.EL PASO COUNTY JAIL MEDICAL DIRECTOR;  Robert L. Haughey;Glen Clere, Nurse;  John Trujillo, Nurse;  Ken Hunt,Captain;  Major Alexander;  Bernard J. Barry, Sheriff;  JohnPentland;  Richard Smith, Sgt.;  L.M. Bowers, Sgt.;  J.E.Nutting;  Thompson Michael Kent, M.D.;  W.R. Kelly;  L.Hartman;  Arizona Doc Medical Director, Defendants-Appellees.
No. 94-1600.
United States Court of Appeals, Tenth Circuit.
June 2, 1995.

Before ANDERSON, BALDOCK, and BRORBY, Circuit Judges.2

ORDER AND JUDGMENT1

1
Plaintiff Derrick Davis appeals the district court's dismissal of his 42 U.S.C.1983 action.  We have jurisdiction pursuant to 28 U.S.C. 1291 and affirm for substantially the same reasons as set forth in the district court's December 20, 1994 order of dismissal.


2
AFFIRMED.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 After examining the briefs and appellate record, this panel has determined unanimously to honor the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.9.  The case therefore is ordered submitted without oral argument